DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021, has been entered.
 
Response to Arguments
Applicant's arguments filed April 1, 2021, have been fully considered but they are not persuasive. 
Applicant argues, with respect to Independent Claim 1, that the cited portions of Alvarez (US 2012/0258773) related to the window, not the display, and that the display portion (not the window) is always transparent, and thus the display of Alvarez is not made transparent, as now recited in Claim 1 (e.g., pages 5–6 of Applicant’s Reply).  While this characterization of the teachings of Alvarez appears correct, the argument is not persuasive.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Alvarez teaches a window, formed using liquid crystal, covering a camera or other sensor.  The window is opaque until the camera or sensor is needed, at which time the window becomes transparent for use of the camera or sensor, and after which time, the window returns to an opaque state (e.g., as illustrated in the flowchart of Fig. 8).  In the embodiment illustrated in Fig. 13 (noted by Applicant), the camera or sensor of Alvarez is located directly behind the display area (as opposed to in a peripheral area, not behind the display, in other embodiments of Alvarez).  Mathew (US 2012/0105400), also used in the previous rejection of Claim 1, teaches forming the window (e.g., region 130, Fig. 9) and the display integrally.  Combining the teachings of Alvarez and Mathew, one of ordinary skill in the art at the time of effective filing would reasonably have considered combining the display and window functions of Alvarez, as suggested by Mathew, to achieve (for example, as illustrated in Fig. 9 of Alvarez) a single display layer that includes the peripheral portion with the camera 20 behind 
Applicant argues, with respect to Independent Claim 10, that the previous rejection references two transmissive regions associated with two sensors, while Applicant’s at least two transmissive regions “correspond to the area above the same sensor.”  (Page 6 of Applicant’s Reply, including Applicant’s Fig. 27A for reference).  This is not persuasive, as the language of Claim 10 includes “at least one sensor” in the first region, where the first region as at least two transmissive regions.  The language “at least one sensor” does not prohibit multiple sensors, as in the previous rejection.  Applicant’s reliance on Fig. 27A having only a single sensor is not effective when the claim language does not limit the number of sensors to only one.  That is, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, with respect to Independent Claim 14, that Alvarez teaches a PDLC window that has a same transparency property throughout, and thus does not explicitly disclose both a first region with liquid crystals associated with the sensor and a second region having a constant transparency, as now recited in Claim 14 (page 7 of Applicant’s Reply).  This is not persuasive.  The outer portions of the window of Alvarez, e.g., Figs. 6 and 7, may be considered a second region; and in addition, or alternatively, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

If this application currently names joint inventors – in considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1–4, 6, and 9–14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Nos. 2012/0258773 to Alvarez et al. 2012/0105400 to Mathew et al.
Regarding Claim 1, the combination of Alvarez (e.g., Figs. 4–10 and paragraphs [0040]–[0049]) and Mathew (e.g., Figs. 9–13 and their corresponding description, such as paragraphs [0074]–[0083]) would have rendered obvious an electronic device (Alvarez, e.g., 50 or 80, Figs. 4 and 5) comprising: a polarizing plate (where Alvarez discloses a display 18, and teaches that the display may be an LCD display, paragraph [0031], and where LCDs are known to include upper and lower polarizers as part of their basic operation, as illustrated, for example, by Fig. 9 and paragraph [0057] of Mathew, such that it would have been obvious to include an upper polarizer with the LCD 18 of Alvarez) including a first region (main portion of polarizer 62 of Mathew) having a first characteristic with respect to light and a second region (132 of Mathew, in an area corresponding to a sensor 118) having a second characteristic with respect to light (paragraph [0074]); a window (24 of Alvarez, corresponding to the region associated with the sensor in both prior art references) disposed above the polarizing plate (e.g., Fig. 16 and paragraph [0042] of Alvarez, teaching that window 24, while illustrated 
Regarding Claim 2, the combination of Alvarez and Mathew would have rendered obvious wherein the second region of the polarizing plate includes an opening region in at least a partial region thereof (e.g., embodiment illustrated in Fig. 12 of Mathew).
Regarding Claim 3, the combination of Alvarez and Mathew would have rendered obvious wherein the first region has a first transparency, and the second 
Regarding Claim 4, the combination of Alvarez and Mathew would have rendered obvious wherein the first region has a first transmittance, and the second region has a second transmittance that is higher than the first transmittance (paragraph [0074] of Mathew, polarized vs. unpolarized).
Regarding Claim 6, the combination of Alvarez and Mathew would have rendered obvious the at least one processor (e.g., Figs. 6–8 and paragraphs [0044]–[0048] of Alvarez, window controller that controls a process) that is configured to: determine the activated state of the at least one sensor (controller is triggered by an event, such as launching of a camera app); cause the liquid crystals to be aligned in a first direction when the at least one sensor is activated (Figs. 6–8 and paragraphs [0044]–[0048]); and cause the liquid crystals to be aligned in a second direction when the at least one sensor is inactivated (Figs. 6–8 and paragraphs [0044]–[0048]).
Regarding Claim 9, the combination of Alvarez and Mathew would have rendered obvious wherein the polarizing plate includes a first layer and a second layer (Mathew teaches in the embodiment of Fig. 4 including polarizers 62 and 50, paragraphs [0057] and [0062], which is typical for a backlit LCD, where the lower polarizer 50 would appropriately polarize light, the polarized light would then be modulated by the liquid crystal layer, and the desired polarized light would be emitted through the upper polarizer 62, with undesired polarized light blocked by the upper polarizer 62), wherein a region corresponding to the second region in the first layer includes an opening (e.g. the embodiment of Fig. 10 of Mathew in which the sensor cuts 

Regarding Claim 10, Mathew discloses (e.g., Figs. 9–13 and their corresponding description, such as paragraphs [0074]–[0083]) an electronic device 14 comprising: a first region (e.g., associated with 130), the first region including at least two transmissive regions (e.g., 130, Fig. 9, where duplicating this region to include more than one sensor, such as two cameras to capture a 3D image, or multiple sensors at opposite edges of the display to gather more comprehensive sensor information, would have been obvious as a matter of design choice based on need, also see MPEP § 2144.04(VI), where such duplication could reasonably be achieved by dividing the region associated with 130 into two regions within that region) and at least two color filter regions (two regions associated with CF 60) in which color filters is disposed, wherein each of the at least two color filter regions are adjacent to each of the at least two transmission regions (Fig. 9, modified to include an additional sensor are adjacent color filter region); a display (including 60/52); and at least one sensor 118 disposed under the display at a position corresponding to the first region including the at least two transmission regions and the at least two color filter regions (Fig. 9).
Mathew does not explicitly disclose a window, where the window includes the transmissive and color filter regions, and that the display is disposed under the window.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Mathew to include a window, where the window includes the transmissive and color filter regions, and that the display is disposed under the window, as suggested by Alvarez, in order to cover and protect the overall device.  Note that Mathew also suggests a cover glass 76 in the conventional example of Fig. 6 (e.g., paragraph [0065]).
	Regarding Claim 11, the combination of Mathew and Alvarez would have rendered obvious at least one processor (e.g., Figs. 6–8 and paragraphs [0044]–[0048] of Alvarez, window controller that controls a process) that is configured to: determine an activated state of the at least one sensor (controller is triggered by an event, such as launching of a camera app); and determine driving of the color filter when the at least one sensor is activated (Figs. 6–8 and paragraphs [0044]–[0048]).
	Regarding Claim 12, the combination of Mathew and Alvarez would have rendered obvious at least one processor (e.g., Figs. 6–8 and paragraphs [0044]–[0048] of Alvarez, window controller that controls a process) that is configured to: determine an activated state of the at least one sensor (controller is triggered by an event, such as launching of a camera app); and determine driving of the color filter when the at least one sensor is activated according to a screen displayed on the display (Figs. 6–8 and paragraphs [0044]–[0048]).
Regarding Claim 13, the combination of Mathew and Alvarez would have rendered obvious wherein the transmissive region includes an opening (e.g., embodiment illustrated in Fig. 12 of Mathew).

Regarding Claim 14, the combination of Mathew (e.g., Figs. 9–13 and their corresponding description, such as paragraphs [0074]–[0083]) and Alvarez (e.g., Fig. 4 and paragraph [0041]; also Figs. 6–8 and paragraphs [0044]–[0048]) would have rendered obvious an electronic device (e.g., 14 of Mathew) comprising: at least one sensor (118 of Mathew; 68 of Alvarez); a window (76 of Mathew, Fig. 6 and paragraph [0065]; 52 of Alvarez, Fig. 54 and paragraph [0041]) disposed above the at least one sensor (Fig. 4 of Mathew; Fig. 5 of Alvarez) and including a first region including liquid crystals disposed at a position corresponding to the at least one sensor (Fig. 4 of Mathew, suggesting the presence of liquid crystals 56 between the CF and TFT layers; PDLC of Alvarez, Fig. 7) and a second region having a constant transparency (the outer portions of the window of Alvarez, e.g., Figs. 6 and 7, may be considered a second region; and in addition, or alternatively, the corresponding window area 130 of Mathew is surrounded by display which would reasonably have a constant transparency, at least for consistent display characteristics); and at least one processor (e.g., Figs. 6–8 and paragraphs [0044]–[0048] of Alvarez, window controller that controls a process) functionally connected to the window and the sensor, wherein the processor is configured to: cause the liquid crystals to be moved so that it is aligned to one side within a first area when the at least one sensor is activated (paragraphs [0044]–[0048] of Alvarez, where the specific control and movement of the liquid crystals would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN CROCKETT/           Primary Examiner, Art Unit 2871